          Case 3:19-cv-00508-MMD-CLB Document 11 Filed 11/08/19 Page 1 of 3




1    JEFFREY N. LABOVITCH (NBN: 10915)
     jlabovitch@nicolaidesllp.com
2    NICOLAIDES FINK THORPE
     MICHAELIDES SULLIVAN LLP
3    4365 Executive Drive, Suite 950
     San Diego, CA 92121
4    Telephone: (858) 257-0700
     Facsimile:   (858) 257-0701
5

6    KEVIN E. HELM (NBN: 3432)
     KevinH@helmandassociates.net
7    HELM & ASSOCIATES
     2330 Paseo Del Prado, Suite C103
8    Las Vegas, NV 89102
     Telephone: (702) 258-0022
9    Facsimile:  (702) 258-0114
10   Attorneys for Defendants
     Granite State Insurance Company and
11   National Union Fire Insurance Company of Pittsburgh, PA
12                              UNITED STATES DISTRICT COURT
13                                     DISTRICT OF NEVADA
14   FOREMOST SIGNATURE INSURANCE                      Case No. 3:19-cv-00508-MMD-CBC
     COMPANY, a Michigan corporation duly
15   licensed to sell and administer insurance         STIPULATION AND [PROPOSED]
     in The State of Nevada,                           ORDER FOR EXTENSION OF TIME
16                                                     TO FILE RESPONSIVE PLEADING TO
                          Plaintiff,                   PLAINTIFF’S COMPLAINT
17
     v.
18                                                     (First Request)
     GMUENDER ENGINEERING, LLC, a
19   Nevada limited liability company; JOSEF
     C. GMUENDER and JANE DOE
20   GMUENDER, husband and wife; MARY E.
     GMUENDER and JOHN DOE MUENDER,
21   husband and wife; WILLIAM HUBER,
     parent and guardian of Ashley Huber and
22   Taylor Huber, individually and as surviving
     children of Kelly Huber, deceased;
23   GRANBY REALTY HOLDINGS, LLC, a
24   Colorado limited liability company;
     GRANITE STATE INSURANCE
25   COMPANY, an Illinois corporation;
     NATIONAL UNION FIRE INSURANCE
26   COMPANY OF PITTSBURGH PA, a
     Pennsylvania corporation,
27
                          Defendants.
28

             Stipulation and [Proposed] Order for Extension of Time to File Responsive Pleading
                                                      1
          Case 3:19-cv-00508-MMD-CLB Document 11 Filed 11/08/19 Page 2 of 3




1          Defendants, GRANITE STATE INSURANCE COMPANY (“Granite State”) and
2    NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA (“National
3    Union”), by and through its attorneys of record, NICOLAIDES FINK THORPE
4    MICHAELIDES SULLIVAN LLP, and Plaintiff, FOREMOST SIGNATURE INSURANCE
5    COMPANY (“Plaintiff”), by and through its counsel of record, CHRISTIAN, KRAVITZ,
6    DICHTER, JOHNSON & SLUGA, LLC, hereby stipulate and agree to extend the
7    deadline for Granite State and National Union to file a Responsive Pleading to
8    Plaintiff’s Complaint up to and including December 20, 2019.
9          This stipulation is submitted in compliance with LR IA 6-1. Good cause exists for
10   the requested extension as this insurance coverage lawsuit arises from an underlying
11   accident that took place in December 2016 and involves underlying litigation in both
12   Colorado State and Federal courts. The Parties to this stipulation agree that additional
13   time is needed to fully evaluate the insurance coverage issues in this matter.
14         This is the parties’ first request for an extension of the deadline.
15   Dated: November 8, 2019                             NICOLAIDES FINK THORPE
                                                         MICHAELIDES SULLIVAN LLP
16

17                                                By:           /s/ Jeffrey N. Labovitch
                                                         Jeffrey N. Labovitch
18                                                       Nevada Bar No. 10915
                                                         4365 Executive Drive, Suite 950
19                                                       San Diego, CA 92121
                                                         Attorney for Defendants Granite State
20                                                       Insurance Company and National Union
                                                         Fire Insurance Company of Pittsburgh, PA
21

22   Dated: November 8, 2019                             CHRISTIAN, KRAVITZ, DICHTER,
                                                         JOHNSON & SLUGA, LLC
23

24                                                 By:           /s/ Gena L. Sluga
                                                         Gena L. Sluga
25                                                       Nevada Bar No. 9910
                                                         8985 South Eastern Avenue, Suite 200
26                                                       Las Vegas, NV 89123
                                                         Attorney for Plaintiff Foremost Signature
27                                                       Insurance Company

28

              Stipulation and [Proposed] Order for Extension of Time to File Responsive Pleading
                                                       2
          Case 3:19-cv-00508-MMD-CLB Document 11 Filed 11/08/19 Page 3 of 3



                                                 ORDER
1

2    GOOD CAUSE SHOWN, IT IS SO ORDERED.
3

4                 18th day of November, 2019.
     Dated this _____
                                                      _______________________________
5                                                     UNITES
                                                      UNITED STATES
                                                             STATES DISTRICT JUDGE
                                                                     MAGISTRATE  JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

             Stipulation and [Proposed] Order for Extension of Time to File Responsive Pleading
                                                      3
